Citation Nr: 1603598	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the bilateral hearing loss disability, prior to April 21, 2015.

2.  Entitlement to an evaluation in excess of 20 percent for the bilateral hearing loss disability, on or after April 21, 2015.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015), prior to March 20, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Prior to April 21, 2015, the bilateral hearing loss hearing disability was manifested by, at worst, Level III hearing in the right ear and Level IV hearing in the left ear.

2.  On and after April 21, 2015, the bilateral hearing loss hearing disability is shown to have been manifested by Level V hearing in both ears.

3.  Obstructive sleep apnea was not manifest during service and is not related to his active service.

4.  The Veteran's obstructive sleep apnea is not shown to be caused or aggravated beyond its natural progression by a service-connected disease or injury. 

5.  In June 2015 and August 2015 decisions, the Director of the VA Compensation and Pension Service denied the Veteran's claim for an extraschedular TDIU.

6.  The Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities, prior to March 20, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the bilateral hearing loss disability prior to April 21, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 20 percent for the bilateral hearing loss disability on or after April 21, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2015).

3.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Obstructive sleep apnea was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  The criteria for a TDIU on an extraschedular basis prior to March 20, 2006, are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated in February 2007.  The Veteran was notified of the evidence needed to substantiate the claims for increased ratings, TDIU, secondary service connection, and direct service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded numerous VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the evidence does not show that the bilateral hearing loss disability has undergone a material change to require a re-examination under 38 C.F.R. § 3.327.  

The Board notes that while a VA examination and addendum opinion have been performed, a medical opinion on the issue of direct service connection for the sleep apnea issue has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have sleep apnea during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained for the sleep apnea claim on a theory of direct service connection.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection for the sleep apnea claim.

The Board is also satisfied as to substantial compliance with its August 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to obtain VA treatment records, and to afford the Veteran VA examinations regarding his claims of entitlement to service connection for sleep apnea on a secondary basis and his increased evaluation claim for his bilateral hearing loss disability.  The AOJ was also instructed to issue an SOC regarding the issue of entitlement to a TDIU and a SSOC for the sleep apnea and bilateral hearing loss issues.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand directives.  Id.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Bilateral Hearing Loss 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has changed during the appeal period and staged ratings are warranted.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.
The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) 

The Veteran filed a claim for an increased evaluation for his bilateral hearing loss disability in January 2007.  In February 2007, VA received a private audiological examination that was conducted in August 2005.




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
60
60
60
48.75
LEFT
20
70
65
70
56.25

The discrimination test revealed speech recognition of 76 percent in the right ear and 72 percent in the left ear.  Testing involved speech recognition testing and a word discrimination score.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral III is derived for the right ear. 
These results demonstrate an exceptional pattern of hearing in the left ear, as the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Based on Table VI, a hearing level acuity of Level VI.  The Veteran is assigned a hearing acuity of Level V based upon Table VIA.  See 38 C.F.R. § 4.86(b).  As the value derived from Table VI for the left ear results in a higher numerical evaluation, the Board will use this value to rate the Veteran's bilateral hearing loss disability.  A 10 percent evaluation is derived from Table VII by intersecting row III, the right ear, with column VI, the left ear.

The Veteran was provided with a VA audiometric examination in January 2008 which revealed puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
65
60
65
51.25
LEFT
25
75
70
65
58.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 84 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear. 
These results demonstrate an exceptional pattern of hearing in the left ear, as the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Based on Table VI, a hearing level acuity of Level IV.  The Veteran is assigned a hearing acuity of Level V based upon Table VIA.  See 38 C.F.R. § 4.86(b).  As the value derived from Table VIA for the left ear results in a higher numerical evaluation, the Board will use this value to rate the Veteran's bilateral hearing loss disability.  A zero percent evaluation is derived from Table VII by intersecting row I, the right ear, with column V, the left ear.

The Veteran was then afforded an audiometric examination on April 24, 2015, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
70
70
70
58
LEFT
25
70
70
70
59

The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 88 percent in the left ear.

The April 2015 results demonstrate an exceptional pattern of hearing in both ears, as the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Based on Table VI, a hearing level acuity of Level IV is assigned to both ears.  The Veteran is assigned a hearing acuity of Level V for both ears based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the values derived from Table VIA result in a higher numerical evaluation, the Board will use these values to rate the Veteran's bilateral hearing loss disability.  When these values derived from Table VI are applied to Table VII, the Veteran is entitled to a 20 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The only evidence of record for an evaluation in excess of 10 percent for the service-connected bilateral hearing loss disability prior to April 21, 2015, and 20 percent, thereafter, is lay statements.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in the disability evaluations.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the preponderance of the evidence is against the appeal for an evaluation in excess of 10 percent for the service-connected bilateral hearing loss disability prior to April 21, 2015, and a rating in excess of 20 percent beginning on April 21, 2015, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  In a statement received by VA in February 2008, the Veteran alleged that his sleep apnea was caused by weight gain resulting from the medication he was prescribed for his service-connected depression.

Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's STRs are silent for documentation of sleep apnea.  The records reveal no complaints of or treatment for sleep apnea or its associated symptoms.  The April 1970 entry Report of Medical Examination was negative for any respiratory complaints or notations of sleep apnea.  The entry April 1970 Report of Medical Examination showed no trouble sleeping.  The May 1974 separation Report of Medical Examination reflected a normal pulmonary function test.  There were no notations for sleep apnea or trouble sleeping.

Post-service, in May 2007, the Veteran underwent a sleep study.  He was diagnosed with obstructive sleep apnea syndrome.  Again, the Veteran's active duty ended in 1974.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his sleep apnea began in-service.  

For all of these reasons, service connection on a direct basis is not warranted for sleep apnea.

The Veteran also seeks service connection for sleep apnea, as secondary to service-connected depression.

As the evidence establishes a current sleep apnea disability and service connection for depression, a remaining issue is whether the Veteran's sleep apnea was caused or aggravated beyond its natural progression by the service-connected depression.

In March 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner reported that the Veteran had been diagnosed with obstructive sleep apnea by a May 2007 sleep study and a November 2007 neurology note confirmed the diagnosis.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by his service-connected depression.  She elaborated that depression can contribute to poor sleep, but it does not cause obstruction of the airways.  Excess of treatment with antidepressant medications causing adverse effects resulting in apnea would more likely than not have been discontinued, changed, or decreased by the provider.  Obstructive sleep apnea is caused by changes in the upper airway during sleep causing decreased flow of air to the lungs.  Obesity can worsen symptoms secondary to fat deposits causing increased pressure to the neck and airways.  The VA examiner explained that the medication the Veteran was on for his depression can cause drowsiness.  

In April 2015, VA obtained an addendum opinion regarding the relationship between the Veteran's obstructive sleep apnea and service-connected depression.  After reviewing the claims file, the VA examiner concurred with the previous VA medical opinion that addressed whether the Veteran's depression caused sleep apnea as it was in accordance with medical literature.  Regarding aggravation, the VA examiner explained that aggravation requires a quantifiable or measurable worsening of a condition from its baseline.  The record showed no worsening since the Veteran's initial diagnosis of obstructive sleep apnea.  Therefore, aggravation since the time of diagnosis cannot be established without resorting to speculation.  The VA examiner elaborated that weight gain is multifactorial and influenced by diet, exercise, and sometimes by medication.  The VA examiner indicated that the medications that the Veteran was taking were not known to reliably or primarily increase weight gain.  The Veteran had gained 12 pounds since his initial care in June 2001 and May 2007.  The VA examiner concluded that it was less likely than not that the Veteran's obstructive sleep apnea had been aggravated by his service-connected depression.

In the June 2015 Appellant's Post-Remand Brief, the Veteran's representative cited an internet article by the Centers for Disease Control (CDC) that notes that sleep impairment has a wide range of effects on health.  The brief also cites an Institute of Medicine Committee on Sleep Medicine research article that determined the cumulative effects of sleep loss and sleep disorders have been associated with a wide range of health consequences.  Lastly, the brief cited a quotation from Dr. Lawrence Epstein, "[i]f we can get people to lose weight it would make both sleep pane and other health problems go away."  The Board finds that the March 2015 and April 2015 VA opinions are more probative than the medical articles submitted as the VA opinions were based upon a review of the Veteran's medical history.  The VA opinion specifically addressed the relationship between the Veteran's weight gain and his depression medication.  The VA examiners clearly found that the Veteran's depression did not cause or aggravate his obstructive sleep apnea.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, in a statement received by VA in February 2008, the Veteran alleged that his sleep apnea was caused by weight gain resulting from the medication he was prescribed for his service-connected depression.
Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for sleep apnea on a direct basis as they concede that the Veteran's sleep apnea did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether obstructive sleep apnea was caused or aggravated by the service-connected depression and its associated treatment) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his obstructive sleep apnea and depression have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current obstructive sleep apnea was not caused by or aggravated by his service-connected depression.  The Board finds that the Veteran's lay statement are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for sleep apnea, claimed as secondary to service-connected depression, is denied.

IV.  TDIU 

Generally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In a May 2002 statement, the Veteran asserted that his bilateral hearing loss disability was caused by military service and precluded him from securing and maintaining gainful employment.  

The Veteran was granted service connection for his bilateral hearing loss disability effective May 30, 2002, and assigned a zero percent evaluation.  The Veteran's combined disability evaluation was zero percent, effective May 30, 2002.  Effective January 13, 2004, the Veteran was granted service connection for depression associated with his bilateral hearing loss disability and assigned a 30 percent evaluation.  Effective January 13, 2004, the Veteran's combined disability evaluation was 30 percent.  Effective January 16, 2007, the Veteran was assigned a 10 percent evaluation for his bilateral hearing loss disability.  This did not change his combined evaluation for compensation.  Effective January 21, 2004, the Veteran was granted service connection for tinnitus and assigned a 10 percent evaluation.  Effective January 21, 2004, the Veteran's combined disability evaluation was 40 percent. 

Thus, the schedular criteria for a schedular TDIU are not met, prior to March 20, 2006.  See 38 C.F.R. § 4.16(a).  Therefore, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), is not warranted prior to March 20. 2006.  See 38 U.S.C.A. § 7104. 

However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

In August 2012, the Board remanded this matter for referral to the Director of Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  In June 2015 and August 2015 decisions, the Director found that an extraschedular TDIU was not warranted.  The Board may therefore proceed to consider the matter on the merits.

In a July 2002 VA audiological examination, the Veteran reported hearing loss which began seven years prior to the examination and periodic tinnitus.  The Veteran commented that the hearing loss and tinnitus did not affect his daily living.

In a July 2002 VA mental health summary, the Veteran described becoming depressed for the last year and a half after losing his job.  The Veteran sustained a work related injury and underwent knee surgery to repair the injury.  He was fighting to get worker's compensation.  He felt guilty and depressed for not being able to provide support to his wife.  The Veteran experienced low self-esteem, poor sleep, low energy, moderate concentration, feelings of hopelessness, and worthlessness.  He reported that the symptoms had been controlled by medication.  He denied symptoms of mania, psychosis, or anxiety.  He denied any suicidal or homicidal ideation.

In a September 2002 "Veterans Industries Assessment," the Veteran indicated that he was last employed as a route manager and cold food truck driver in November 2001.  He was fired after he sustained a truck-related injury to his knees.  He had surgery and asked for a truck with an automatic transmission as a reasonable accommodation as the use of his left knee for the clutch exacerbated his condition.  His employer denied him the truck and he filed a complaint with the United States Equal Employment Opportunity Commission.  The Veteran stated that his advanced age, knee problems, and poor communication because of hearing loss were challenges to finding employment.  His employment strengths were his college education, Microsoft certifications, experience with sales, marketing, management, computers, and web pages.  At the time of the assessment, he was developing a homebased business.

In May 2003 VA psychiatry attending note, the Veteran walked in to get a refill for his medication.  The Veteran was not grossly depressed, not psychotic, and had no suicidal or homicidal ideation.  The Veteran stated that he got a job, but was not satisfied with his compensation.  He stated that he had capabilities but was unable to get a job through VA.  The Veteran showed his certificates and his grades.  Regarding his depression, the Veteran stated that he felt fine.  He denied feeling hopeless and helpless.  The Veteran's judgement and insight appeared good and his memory was grossly intact. 

In November 2004, the Veteran was afforded a VA examination to determine the nature and etiology of his depression.  The VA examiner reported that the Veteran worked in sales from the late 1970s through the 1990s.  In 2001, he earned a bachelor's degree in computers.  He was unable to obtain any kind of employment in business or government relating to computers.  Upon examination, the Veteran had no hallucinations, delusions, suicidal ideation, or homicidal ideation.  The Veteran was pleasant and cooperative at the examination.  His speech was logical and goal-directed.  The Veteran reported feeling very depressed regarding his inability to find work.  He attributed his hearing loss and age as contributing factors to his unemployability and his depression.  The Veteran's concentration and attention were good, but the Veteran reported having a hard time listening to movie and hearing people in public places.

A June 2005 VA psychiatry progress note showed that the Veteran presented with normal personal hygiene and grooming.  His mood was reported as good and his affect was mildly constructed.  His speech was normal and his thought process was organized.  There were no psychosis, suicidal ideation, or homicidal ideation.  His cognition was grossly intact.

In a March 2015 VA psychology note, Dr. E.P. stated that he had known the Veteran since July 2002.  The patient had not obtained and maintained substantially gainful employment for any significant period of time since November 2001 when he was let go from his job working with computers.  Dr. E.P. commented that the Veteran's depression was debilitating and prevented him from obtaining and maintaining any kind of gainful employment.  He concluded that the Veteran had been homebound due to his depression since November 2001.  

The Board finds that the preponderance of the evidence is against a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to March 20, 2006.  The March 2015 VA psychology note by Dr. E.P. is not supported by the evidence of record.  The Veteran's own contemporaneous lay statements regarding unemployability indicate that he lost his job due to a non-service connected knee injury and that that his advanced age, knee problems, and poor communication because of hearing loss were challenges to finding employment.  VA psychiatry notes prior to March 20, 2006, do not report that the Veteran was unable to function outside his home.  The VA psychiatry notes show that the Veteran was well-groomed, had grossly intact cognition, and demonstrated no psychosis, suicidal ideation, or homicidal ideation.  In May 2003, the Veteran stated that he felt fine.  He denied feeling hopeless and helpless.  

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his service-connected bilateral hearing loss disability, tinnitus, and depression rendered him unemployable prior to March 20, 2006, however, is outweighed by the statements that he provided while he was being treated.  The Board finds the statements the Veteran made regarding losing his job due to a knee injury more probative.  Additionally, the Veteran's treatment records and statements given during treatment for the appeal period show that the Veteran's hearing loss, tinnitus, and depression were mild.  In a July 2002 audiological evaluation, the Veteran commented that his hearing loss and tinnitus did not affect daily living.  In May 2003, regarding his depression, the Veteran stated that he felt fine.  He denied feeling hopeless and helpless.  The Board finds these statements of significantly greater probative value than his current contention that his bilateral hearing loss disability, depression, and tinnitus rendered him unemployable prior to March 20, 2006.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).

In sum, the preponderance of the evidence shows that the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, prior to March 20, 2006.  See 38 C.F.R. § 4.16(b).  As a consequence, entitlement to an extraschedular TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.

Lastly, the governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran is in receipt of a 100 percent schedular disability rating since March 20, 2006.   Nothing suggests that the other disabilities resulted in individual unemployability.


ORDER

An evaluation in excess of 10 percent for the service-connected bilateral hearing loss disability, prior to April 21, 2015, is denied.

An evaluation in excess of 20 percent for the service-connected bilateral hearing loss disability, on or after April 21, 2015, is denied. 

Service connection for sleep apnea, to include secondary to service-connected disability, is denied. 

TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015), prior to March 20, 2006, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


